Citation Nr: 1131435	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  09-30 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to increased (compensable) rating for bilateral hearing loss, including on a extraschedular basis.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the Appellant in this case, served on active duty from March 1956 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2010, the Board testified before the undersigned Veterans Law Judge, while seated in St. Petersburg, Florida (Travel Board hearing).  A transcript has been procured and is of record.  

In July 2010, the Board remanded the issue currently on appeal to the Appeals Management Center (AMC) for further development.  The record indicates that the AMC complied with the Board's requests, including the provision of a VA audiology examination and the referral of the Veteran's claim for an increased (compensable) rating for service-connected bilateral hearing loss to the Director of VA's Compensation and Pension Service for extraschedular consideration.  In May 2011, the Director of VA's Compensation and Pension Service issued a decision, finding that the evidence did not warrant an extraschedular rating for bilateral hearing loss.  In June 2011, the AMC issued a Supplemental Statement of the Case (SSOC) and returned the case to the Board for further appellate consideration.  Therefore, the Board finds that the AMC complied with the Board's July 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A preliminary review of the record discloses a need for additional development prior to final appellate review.  In June 2011, the Veteran, through his congressional representative, submitted additional evidence, including an April 2011 private audiology examination report, directly to the Board after the AMC's issuance of the June 2011 SSOC.  The April 2011 private audiology examination report is pertinent to the Veteran's claim and is not duplicative of evidence previously considered by the RO or the AMC.  However, this evidence was received without a waiver from the Veteran of initial consideration of that evidence by the Agency of Original Jurisdiction (AOJ), as is the Veteran's right under the Board's regulations and rules of practice.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).  As such, this matter must be addressed in a Supplemental Statement of the Case prior to final appellate review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The RO should review the evidence of record, to include the evidence submitted in June 2011 that includes the April 2011 private audiology examination report, and re-adjudicate the Veteran's claim for an increased rating for bilateral hearing loss.  If the benefits sought on appeal are not granted, the Veteran and the representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



